Filed 2/18/15 In re Amanda B. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re AMANDA B., a Person Coming Under the
Juvenile Court Law.

KERN COUNTY DEPARTMENT OF HUMAN                                                            F070283
SERVICES,
                                                                            (Super. Ct. No. JD131575-00)
         Plaintiff and Respondent,

                   v.                                                                    OPINION
JAMES B.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Kern County. William D. Palmer,
Judge.
         Karen J. Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Gomes, P.J., Poochigian, J., and Peña, J.
        James B. (father) appealed from a September 2014 order terminating parental
rights (Welf. & Inst. Code, § 366.26) to one-year-old Amanda B.1 After reviewing the
entire record, father’s court-appointed appellate counsel informed this court she could
find no arguable issues to raise on father’s behalf. Counsel requested and this court
granted leave for father to personally file a letter setting forth a good cause showing that
an arguable issue of reversible error did exist. (In re Phoenix H. (2009) 47 Cal. 4th 835,
844.)
        Father has submitted a letter in which he complains he would not be “in this
situation” were he not indigent and had he not had to rely on a court-appointed attorney
in the trial court. According to father, he did nothing wrong to warrant losing his parental
rights and this was a “clear violation of [his due process] rights.”
        Father’s letter otherwise neither addresses the termination proceedings nor sets
forth a good cause showing that any arguable issue of reversible error at the termination
hearing does exist. (In re Phoenix H., supra, 47 Cal.4th at p. 844.) We will dismiss the
appeal.
                        PROCEDURAL AND FACTUAL SUMMARY
        In November 2013, the juvenile court adjudged father’s infant daughter a juvenile
dependent and ordered her removed from the physical custody of both parents. The
mother, who had a history of substance abuse, had neglected the child. Father earlier left
Amanda and her mother due to the mother’s substance abuse but took no steps to care for
the child. Father later engaged in domestic violence against the mother. As a result, the
court found by clear and convincing evidence that it would be detrimental to place the
child with father.
        Father did not appeal the juvenile court’s November 2013 decision.

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                              2
       Despite six months of court-ordered reunification services, each parent failed to
participate regularly and make substantive progress. As a result, the juvenile court
terminated reunification services and set a section 366.26 hearing to select and implement
a permanent plan for Amanda. Neither parent sought writ review of the setting order.
       At a September 2014 section 366.26 hearing, father objected to a recommendation
that the court terminate parental rights. He spoke to the court regarding his failure to
participate in court-ordered reunification services and his current circumstances. He
added, “My attorney says it is over and done and there is no chance of appeal and there is
no chance of nothing.” Father claimed to be hurt and confused.
       The court explained to father that it had to look at Amanda’s best interest. Having
found clear and convincing evidence that Amanda was likely to be adopted, the court
terminated parental rights.
                                          DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal. 3d 557, 564.) It is up to an appellant to raise claims of reversible
error or other defect and present argument and authority on each point made. If an
appellant does not do so, the appeal should be dismissed. (In re Sade C. (1996)
13 Cal. 4th 952, 994.) Here, father does not raise any claim of error or other defect
against the termination order from which he appeals.
       Rather, as previously stated, father claims he did nothing wrong to warrant losing
his parental rights and that this violated his due process rights. Father overlooks the
court’s November 2013 dispositional finding, by clear and convincing evidence, that to
place Amanda with him would be detrimental and its dispositional order removing the
child from his custody, as well as the fact that he did not appeal from that decision.
Having failed to appeal from the November 2013 dispositional finding, father has
forfeited the opportunity to claim he was blameless in terms of losing custody of the
child. (In re Elizabeth M. (1991) 232 Cal. App. 3d 553, 563.) An appeal from the most


                                             3
recent order entered in a dependency matter may not challenge prior orders for which the
statutory time for filing an appeal has passed. (Ibid.)
       In addition, father failed to participate regularly and make substantive progress in
court-ordered services. Given Amanda’s young age, father’s inaction warranted the
juvenile court terminating services and setting the section 366.26 hearing to select and
implement a permanent plan for Amanda. (§ 366.21, subd. (e).) Father did not seek writ
review of the court’s setting order, thereby forfeiting any issues related to reunification
efforts. (§ 366.26, subd. (l).)
       At the section 366.26 hearing, the court’s proper focus was on the child to
determine whether it was likely she would be adopted and if so, order termination of
parental rights. (In re Marilyn H. (1993) 5 Cal. 4th 295, 309.) Once reunification
services are ordered terminated, the focus shifts to the needs of the child for permanency
and stability. (Ibid.) If, as in this case, the child is likely to be adopted, adoption is the
norm. Indeed, the court must order adoption and its necessary consequence, termination
of parental rights, unless one of the specified circumstances provides a compelling reason
for finding that termination of parental rights would be detrimental to the child. (In re
Celine R. (2003) 31 Cal. 4th 45, 53.) Here there was no compelling reason.
       Last, as to father’s conclusory claim that his due process rights were violated, we
observe the bare mention of a due process claim on appeal does not merit a reviewing
court’s consideration. (People v. Wharton (1991) 53 Cal. 3d 522, 563.)
                                       DISPOSITION
       This appeal is dismissed.




                                               4